J-S06005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

INDIYYAH BRADSHER,

                            Appellant                  No. 1883 EDA 2013


             Appeal from the Judgment of Sentence June 19, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003227-2012


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED FEBRUARY 18, 2015

        Indiyyah Bradsher (Appellant) appeals from the judgment of sentence

of three years’ probation and $500 in restitution, imposed June 19, 2013,

following a bench trial resulting in her conviction for criminal trespass and

criminal mischief.1 We affirm.

        On October 25, 2011, between approximately 8:00 and 8:30 p.m.,

Roslyn Wrotten observed a group of teenagers gathered in front of her

home, located at 1232 Alcott Street in Philadelphia.       The group included

Appellant, Appellant’s twin sister, Indriyyah, and several, unidentified

individuals. See Notes of Testimony (N.T.), 4/9/2013, at 12-14.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Respectively, 18 Pa.C.S. §§ 3503(a) and 3304(a).
J-S06005-15


         Ms. Wrotten’s daughter, Aisha, was also present. Aisha, who suffers

from schizophrenia and bipolar disorder, engaged in a verbal and physical

altercation with one of the twins. Ms. Wrotten separated them and brought

her daughter into the house. Id. at 14-18.

         Thereafter, as Ms. Wrotten sat in her living room, watching television

with another daughter and a two-year-old granddaughter, Ms. Wrotten

observed one of the twins, dressed in pink, break the front window of her

house with a brick.       Ms. Wrotten ran to the rear of the house with her

granddaughter.       As she retreated, Ms. Wrotten observed her front door

being kicked open.         Appellant and her twin sister, along with other

individuals, entered Ms. Wrotten’s house. Id. at 20-24. One of the twins

said, “[L]et’s get out of here.     She’s going to shoot us.”    Id. at 24.   The

group then exited the house. Id.

         When the police arrived, Ms. Wrotten identified Appellant and her twin

sister as the culprits. Id. at 74. Officer Doerr observed the broken, front

window and a brick lying on the ground outside of it.         Id. at 73.   Officer

Doerr also observed damage to the jam plate of the front door. Id.

         At trial, Richard Britt testified on Appellant’s behalf. According to Mr.

Britt, Appellant and her twin sister never left the front porch of their home.

Id. at 87-88. Rather, two unidentified boys crossed the street, broke Ms.

Wrotten’s window with a stick and opened the front door of her house. Id.

at 88.


                                        -2-
J-S06005-15


      A bench trial commenced in April 2013. Following trial, Appellant was

convicted of the crimes set forth above.       In June 2013, the trial court

imposed a sentence of three years’ probation and $500 restitution.

Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The trial court filed a responsive opinion.

      In the sole issue raised on appeal, Appellant challenges the trial court’s

denial of her motion seeking a new trial based on the weight of the

evidence. See Appellant’s Brief, at 3. A motion for a new trial based on the

weight of the evidence concedes that there is sufficient evidence to sustain

the verdict.   See Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000). A weight claim is “addressed to the discretion of the trial court.” Id.

We may reverse the lower court’s verdict only “if it is so contrary to the

evidence as to shock one’s sense of justice.”     Commonwealth v. Lewis,

911 A.2d 558, 555 (Pa. Super. 2006).

      According to Appellant, the testimony of the complainant, Ms. Wrotten,

was   ambiguous,    contradictory,   and   unreliable.    Appellant   highlights

inconsistencies between Ms. Wrotten’s trial testimony, her preliminary

hearing testimony, and her prior statements. See, e.g., Appellant’s Brief, at

17 (citing testimony evincing Ms. Wrotten’s one-time confusion over whether

her window was broken with a brick and whether the brick landed inside or




                                     -3-
J-S06005-15


outside her house).2 In contrast, Appellant cites favorably the testimony of

Mr. Britt, suggesting that two unidentified boys were responsible for the

damage to Ms. Wrotten’s house. Id. at 19-20.

       Essentially, Appellant challenges the credibility of the complainant.

According to Appellant,

       [i]n reaching its conclusion that its verdict was not against the
       weight of the evidence, the trial court must have determined
       that [the] clear and uncontradicted[,] exculpatory testimony [of
       Mr. Britt] was outweighed by the ambiguous and contradictory
       evidence given by the complainant.              Under the full
       circumstances, this was an unreasonable determination …
       against the interests of justice.

Id. at 20-21.

       We have reviewed the record.              The trial court acknowledged

inconsistencies in Ms. Wrotten’s testimony but discounted them, as the

physical evidence observed by Officer Doerr essentially corroborated Ms.

Wrotten’s testimony and rendered the testimony of Mr. Britt unpersuasive.

See Trial Court Opinion, 7/18/2014, at 4.            In our view, such minor

discrepancies do not warrant reversal.           See Lewis, 911 A.2d at 566

(“[Q]uestions concerning inconsistent testimony … go to the credibility of
____________________________________________


2
  To the extent Appellant also argues that Ms. Wrotten’s testimony did not
clearly establish whether Appellant entered Ms. Wrotten’s house, see
Appellant’s Brief, at 13-15, we note that this argument implies a challenge
to the sufficiency of the evidence, not its weight. Appellant abandoned any
claim challenging the sufficiency of the evidence. See Appellant’s Brief, at 3
(raising only weight claim) and 11 (conceding that the evidence “was legally
sufficient in the abstract”).




                                           -4-
J-S06005-15


witnesses.   This Court cannot substitute its judgment for that of the [fact

finder] on issues of credibility.”) (citations omitted). Accordingly, no relief is

due Appellant.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




                                      -5-